10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

 

 

 

 

 

 

 

MICHAEL J MICELI, ESQ. —— FILED RECEIVED
Nevada bar No. 10151 ———— ENTERED ——— SERVED ON
PITARO & FUMO, CHTD. COUNSEL/PARTIES DF RECORD
601 LAS VEGAS BOULEVARD, SOUTH
LAS VEGAS, NEVADA 89101
Phone: 702.474.7554 Fax: 702-474-4210 NOY Q
Email: kristine.fumolaw@gmail.com/michaeljmiceli@gmail.com
Attorney for Defendant
DANIEL NATHAN CLERK US DISTRICT COURT
DISTRICT OF NEVADA
a DEPUTY
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, ) 2:19-mj-00368- VCF
| FC
) 6 RdeE
Plaintiff, )
) ——SHPUEAHEN AND ORDER TO
v. ) CONTINUE PRELIMINARY
EXAMINATION
DANIEL NATHAN, )
) (FOURTH REQUEST)
Defendant.

)

IT IS HEREBY STIPULATED by and between DANIEL NATHAN, Defendant, by and

 

through his counsel MICHAEL J MICELI, ESQ, and the United States of America, ROBERT
KNIEF, Assistant United States Attorney, that the preliminary examination hearing currently
scheduled for November 12, 2019 at 4:00 p.m., be vacated and reset to a date and time
convenient to the Court but no sooner than ninety (90) days.

This Stipulation is entered into for the following reasons:

1. Counsel has spoken to the Defendant and he has no objections to the continuance.

2. Defendant is not currently incarcerated and on Pretrial Release.

3. The parties need additional time to discuss potential pre-indictment resolutions that

may obviate the need to proceed with the preliminary hearing.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-mj-00368-VCF Document 21 Filed 11/08/19 Page 2 of 4

4. The parties need a continuance to review discovery and discuss possible defense and
otherwise prepare for the preliminary hearing.

5. Additionally, denial of this request for continuance would result in a miscarriage of
justice.

6. This is the fourth request for a continuance of the preliminary.

DATED this 6th day of November, 2019.

NICHOLAS A. TRUTANICH

 

 

PITARO & FUMO, CHTD. UNITED STATES ATTORNEY

/s/ /s/
MICHAEL J. MICELI, ESQ. ROBERT KNIEF, ESQ.
601 LAS VEGAS BOULEVARD, SOUTH ASSISTANT UNITED STATES ATTORNEYS
LAS VEGAS, NEVADA 89101 501 LAS VEGAS BOULEVARD SOUTH. #1100
ATTORNEY FOR DEFENDANT LAS VEGAS, NEVADA 89101

DANIEL NATHAN

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-mj-00368-VCF Document 21 Filed 11/08/19 Page 3 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

% OK %

UNITED STATES OF AMERICA, 2:19-mj-00368- VCF

Plaintiff,

)
)
)
)
)
)
DANIEL NATHAN,

Defendant.
)

 

 

 

FINDINGS OF FACT
Based on the pending Stipulation of counsel, and good cause appearing therefore, the
Court finds:

This Stipulation is entered into for the following reasons:

1. Counsel has spoken to the Defendant and he has no objections to the continuance.

2. Defendant is not currently incarcerated and on Pretrial Release.

3. The parties need additional time to discuss potential pre-indictment resolutions that
may obviate the need to proceed with the preliminary hearing.

4. The parties need a continuance to review discovery and discuss possible defense and
otherwise prepare for the preliminary examination.

5. Additionally, denial of this request for continuance would result in a miscarriage of
justice.

6. This is the fourth request for a continuance of the preliminary examination.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

ORDER
The ends of justice served by granting said continuance outweigh the best interest of the
public and the defendant in a speedy preliminary hearing, since the failure to grant said
continuance would be likely to result in a miscarriage of justice, would deny the parties herein
sufficient time and the opportunity within which to be able to effectively and thoroughly prepare
for a preliminary hearing, taking into account the exercise of due diligence.
IT IS THEREFORE ORDERED that the preliminary examination in the above

captioned matter currently scheduled for November 12, 2019 at 4:00 p.m., be vacated and

continued to Pelorusa- |D , 2020, at 4:00 p.m. Conmyroom SD,

 

DATED this Si of NOV2mber 019,

 

 

 

 

—US-DISFRICFFEBGE—

CAM FERENBACH
U.S. MAGISTRATE JUDGE

 
